﻿Mr. President, it is with a deep sense of satisfaction that I add my voice to the swelling chorus of congratulations to you on your election as President. With your election the world affirms the validity of the United Nations as the parliament of man, where every nation, weak or strong, rich or poor, stands equal before all the rest. With your election the world honours Africa, which has long been and still is, a symbol of the continuing struggle against racism. You have long stood on the ramparts of that struggle. The Philippines, I am proud to say, has stood and will continue to stand side by side with you in fighting for this noble cause. We wish you every success.
64.	More than 2,000 years ago, the greatest of Greek historians, Thucydides, provided mankind with some of the deepest insights ever given into the nature of the human condition and of relations among men. In this effort he has not been surpassed; the lessons of the Peloponnesian wars are as relevant to our times as they were to his troubled era. The causes of human conflict, he said, are rooted in the motives of fallible man. But the management of conflict depends on the faint spark of wisdom which, as a gift of the gods, inheres in the very frailty of mankind.
65.	It is not inappropriate to recall this thought at this time, for while the correspondence between the world of ancient Greece and ours is not exact, Thucydides provides us with an ancient guideline to the management of modern conflicts in our complex era.
66.	Last year in this Assembly, there was general agreement on the complex nature of the present world. Three things stood out. The first was a scrupulous avoidance of direct confrontation among the great Powers. The second was the diminution of ideology and a renewal of emphasis on national interests. The third was a shift from military competition to economic competition.
67.	All these were, as we saw them, hopeful signs of a better and more peaceful world to come. Some began to think it possible for mankind someday to be free from the ever present threat of war. We chose to read in these signs the beginning of an age when all mankind would be guaranteed its basic needs.
68.	But gifts are not always all good. The bitter comes with the sweet; thorns hide among the most fragrant flowers. The encouraging trends which we noted last year are still there, but along with them are the unwelcome. If we were to portray the world today, the following would stand out: first, the revival of wars by proxy as an alternative to direct confrontation; secondly, and as a corollary to the first, the exploitation of the instabilities in many third-world countries; thirdly, the pursuit of national interests at the expense of weaker States; fourthly, the growing alarm at the possible fragmentation of the world into political and economic spheres of influence.
69.	As our discussions in this Assembly proceed, we cannot ignore these trends which, unless arrested, will certainly pose new threats to world peace and stability. The great Powers in particular bear a heavy share of the responsibility for their solution. We invite the superpowers to assist in this search.
70.	In connexion with the items in this year's agenda, we note with necessary caution the progress achieved in the corollary disarmament studies that are at present under way as a result of the mandate of the tenth special session, held on disarmament. On the question of disarmament itself, we view with continuing regret the profound inability of the human community to come to grips with what is at the heart of the problem. Even on the question of arms control, there has been no progress and, indeed, very little constructive discussion. While recognizing the difficulties of a practical and technical character in arms control agreements, we should always keep in view the unassailable fact that the larger interests of mankind, particularly its survival, outweigh all other considerations. The life of a single human being has a value far above the mightiest arsenal in the world. But we think so little of humanity that we persist in the mindless pursuit of our destruction.
71.	We welcome the signing of the agreement reached at the conclusion of the second round of the Strategic Arms Limitation Talks in full expectation that it will lead to a reduction of current world tensions. We hope further that this measure will be followed by a succession of other agreements, including a complete ban on the testing of nuclear weapons.
72.	In the Middle East, much has been accomplished to pave the way to a solution of this generations-old problem. Yet the fabric of peace in that troubled land continues to be fragile. We maintain the view that, unless the right to self-determination of the Palestinian people is upheld, the chances for durable and comprehensive answers to one of the most puzzling riddles of our time will be diminished.
73.	A great statesman once said that compromise does not necessarily mean a concession. If a memorable dictum was ever out of place, that surely is the case in relation to the Middle East. In our view, the needed compromise has been set by the relevant resolutions of the Security Council, and they remain the guidelines for solving once and for all a problem which, unless solved, will continue to bear grave implications for the peace of the entire world.
74.	Africa south of the Sahara is still to be a storm- centre of unrest. It will continue to be so until the universally accepted principle of rule by the consent of the majority is accepted in precept and in practice and until the evil of rampant racism is removed from its midst. The problem of South Africa appears obdurately resistant to solution, and a parallel situation is found in Namibia. South Africa remains beyond the pale, a moral outcast from the community of nations and from peoples everywhere, who hold fast to the norms of human decency and respect for the dignity of the human person.
75.	We are at a crucial juncture in our march to economic and social progress. Since the founding of the United Nations, never has there been such disparity in the living standards of peoples and in the wealth of nations. The data of 1978 tell us that nearly 2.5 billion people — the population of 74 countries, or 60 per cent of the world's population — are classified as poor. Only 32 countries with a total population of only 645 million-—or 16 per cent of the world's total — are considered rich and have per capita incomes ranging from $US 5,000 to $US 15,000. For the peoples of the poorest 20 countries with about 6 percent of the world's population, or 260 million people it is a question of bare survival, as they are subsisting on per capita incomes averaging 5 per cent or less of those of the rich countries. Yet there is so much wealth in the world, wealth so heavily concentrated in a minority of rich countries, that grinding poverty and hunger need not stalk so many lands. Indeed, this is the irony—and tragedy—of our times,
76.	During the year, the Special Committee on the Charter of the United Nations and on the Strengthening of the Role of the Organization continued its work towards fulfilment of its mandate to list proposals for the improvement of the United Nations, identifying those which awaken special interest for later action by the General Assembly or other appropriate bodies. The potential usefulness of that Committee is high, and its value can be very great, depending upon the interest of the Members and their seriousness in implementing steps to improve our world Organization.
77.	I now wish to invite your attention to our own corner of the world. For the last several years, the greatest single concern of my country and our partners in the Association of South-East Asian Nations has been to encourage a balance among the Powers in the region, as well as among external Powers with interests in the area. There are two fundamental reasons behind this effort. First, we wished to avoid a situation in which rivalry among the Powers with ambitions for undue predominance in the region would involve our countries in such an ambition or embroil us in other people's wars. And, secondly, we wished to improve the climate within which our countries— generously described as the area with the greatest potential for development—could attain our ambitions of economic development and political and social cohesiveness.
78.	I can say with pardonable pride for my own country and without undue presumption also for our ASEAN partners—Indonesia, Malaysia, Singapore and Thailand—that we have advanced far towards our goals. Equally important, our individual progress has benefited from the collective effort; the past year particularly has seen the growth of a tangible unity among us and an increasingly common stand in our relations with the rest of the world.
79.	The context of our common efforts in the region has, unfortunately, taken a turn for the worse. We never did entertain any illusions that the onset of a balance of power in Asia, as well as in South-East Asia, would be tranquil or swift. It was bound to take time, because readjustments in relationships in the wake of the second Indo-Chinese war were likely to be a long and complex process. Indeed, the realignments have been more painful and more fateful than anyone expected.
80.	The stark underlying fact of life in South-East Asia today, with dire implications for us and most assuredly the rest of the world, is the build-up of the rivalry among the great Powers, but particularly the Sino-Soviet rivalry. It has of late reintroduced tensions fully as dangerous in their consequences as any that have ever existed in the region. We simply seek to state a fact and trace its consequences, not to impute any motives. The Philippines is and will remain a friend to all parties involved. Neither do we say that the events that we speak of are wholly to be ascribed to this rivalry. The tracing of cause and effect is never a complete process in human affairs, but that such a rivalry did play an important part in or behind these events seems to be an inescapable conclusion.
81.	Two equally disturbing developments began this year. The first was the armed intervention in Kampuchea. Profoundly disturbed by this break-down of peace in South-East Asia, ASEAN immediately issued a joint statement in Bangkok expressing its serious concern at the armed intervention in the internal affairs of another country and affirming the right of the people of Kampuchea to determine for themselves the form of government which they desired. This statement became the substance of a draft resolution introduced in the Security Council by friends in the non-aligned group of nations, though defeated by veto, the draft resolution was supported by all but two members of the Council. The statement was reaffirmed by the Foreign Ministers of ASEAN at their subsequent meeting in Bali.
82.	The second development is the unceasing flow of refugees from the Indo-Chinese countries. By land and sea, men, women and children fled Indo-China in countless droves: many to their death, most to a life of uncertainty and deprivation, to a temporary though safe haven in makeshift camps in countries barely able to support them.
83.	No event in recent memory has so stirred—as it still does—the conscience of the world as the plight of these refugees. Among them are the boat people. Believing in a better life elsewhere they risk life itself by setting out in unseaworthy boats for destinations they know hardly anything about. The estimates of the numbers of those who did not make it run into the hundreds of thousands and this must horrify all of us. Just as in the case of mass involuntary movements elsewhere in the world, how long can mankind live with such instances of man's inhumanity to man?
84.	But the suffering of the refugees is only half of the story. There is the other side of the picture—the misery and the serious social, economic and political repercussions on the countries of first asylum, the majority of which belong to ASEAN.
85.	This was why all the ASEAN countries responded speedily and gratefully to the Secretary-General's call for an international conference in Geneva earlier this year.  At that Meeting President Marcos of the Philippines offered to house 50,000 of those refugees who had already been accepted for resettlement. In addition to a similar offer also made by him and subject to similar conditions—namely, that they will be funded by the United Nations High Commissioner for Refugees and other interested parties, and that we shall not be saddled with residuals—the Philippines will be in a position to provide temporary shelter to a total of 60,000 Indo- Chinese refugees.
86.	In the East we say that what affects my brother affects me equally, that indeed we are our brothers keeper. Although we cannot be more than a country of first asylum, although we cannot risk our development at the present stage by assuming the burden of refugees, President Marcos made these two offers in the ASEAN spirit of assisting another at a time of great need. We made the offers because we feel strongly that the spirit of humanitarianism should prevail, and because we wished specially to recognize the fact that the right of survival is the most basic of human rights.
87.	We await the Secretary-General's report on the refugee question this session with particular anxiety because a second generation of problems may soon be upon us. The rampant country-wide famine in Kampuchea; the possibility of the revival of conflict in that country with the end of the monsoon season; the threat of another massive tide of refugees as a result of both war and famine—these are problems which we cannot dismiss lightly and whose consequences, unless we act in time, can be far more terrible than we dare to imagine.
88.	I cannot close this statement without paying a tribute to the unceasing and unfaltering efforts of the Secretary-General to uphold the validity of the United Nations ideal in the face of growing odds, to increase its potency and improve its efficiency in solving the world's problems, and in bringing these efforts to bear on the flashpoints that threaten everywhere the flowering of what he calls "a global civilization and order unprecedentedly wide in its scope and diversity".
89.	In the name of my country we salute the Secretary-General for his report on the work of the Organization, a report which clearly demonstrates the breadth and scope of his insights into what ails the human community today and—despite the commanding heights from which he views the human condition— for his grasp of the problems on the ground, among them the multifarious concerns of running an Organization that now includes 152 nations, a host of special instruments and even armies in the field. I must commend the Secretary-General for his report, a report which must be read by all members of this Assembly if they are to be loyal to their trust, a masterful document which I feel deserves to be read by all the peoples of the world, so that every man, woman and child whose lives are affected by public events can share the spirit that animates our United Nations.
90.	All of us are indebted to the Secretary-General for presenting an excellent summary of what should concern all of us. He has outlined specific problems of instability, poverty and economic weakness in various regions and we are gratified by the prominent place he gives to the New International Economic Order, UNCTAD, the North-South dialogue, the Indo-China situation, the refugees, the law of the sea and the energy problem and their impact on and relevance to the developing countries of the world. We applaud his unflagging concern for human rights. Above all we are impressed with his determination to make the United Nations a better and more effective instrument to achieve the collective goals of mankind and to arouse worldwide the proper attitudes and responses to it that are so essential to its continued usefulness to all of us, for we believe that the United Nations stands alone as an institution available to mankind to reconcile national and global interests, and without such an institution, we are all in peril.
91.	Because we are facing perilous times, the Secretary-General holds an office unique in the annals of mankind, for never has one office had the influence and the responsibility to mould human affairs on such a global scale and to convert the potential contained in the coming together of mankind into a force that solves rather than palliates human problems. The world wishes him well.
